                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

DAVID QUALLS                                                               PLAINTIFF

v.                        CASE NO. 4:19-CV-00153 BSM

ARKANSAS FEDERAL CREDIT UNION                                            DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 20th day of December 2019.


                                                ________________________________
                                                 UNITED STATES DISTRICT JUDGE
